
	

113 S2296 IS: Veterans Appeals Improvement Act of 2014
U.S. Senate
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2296
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2014
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to employ at least three decision review officers at
			 each regional office of the Department of Veterans Affairs, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Veterans Appeals Improvement Act of 2014.2.FindingsCongress makes the following findings:(1)Section 7101(a) of title 38, United States Code, requires that the Board of Veterans' Appeals have
			 such number of members  and staff as may be found necessary in order to
			 conduct hearings and dispose of appeals properly before the Board in a
			 timely manner.(2)The supporting information submitted along with the budget under section 1105 of title 31, United
			 States Code, for fiscal year 2015 for the Department of Veterans Affairs
			 states that appeals received by the Board of Veterans' Appeals are
			 expected to increase by 52 percent from the 47,763 appeals received in
			 2011 to 72,786 by the end of 2015.(3)The annual report of the Board of Veterans' Appeals for Fiscal Year 2012 indicates that with 64
			 members, the Board was able to issue 44,300 decisions in that fiscal year.(4)The Board also noted in such report that there is a direct and proportional correlation between the
			 number of members and staff of the Board and the number of decisions they
			 can issue.3.Minimum number of decision review officers at regional offices of Department of Veterans Affairs(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall ensure that not fewer than three decision review officers
			 are employed by the Department of Veterans Affairs at each regional office
			 of the Department.(b)Notice(1)In generalIn any case in which the number of decision review officers employed by the Department at a
			 regional office of the Department declines to fewer than three after the
			 date that is one year after the date of the enactment of this Act, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of
			 Representatives notice of such decline.(2)ContentsNotice submitted under paragraph (1) with respect to a regional office of the Department shall
			 include the following:(A)The number of decision review officers employed by the Department at such regional office.(B)A plan to increase the number of decision review officers at such regional office to at least
			 three, including an estimate of when at least three decision review
			 officers will be employed at such regional office.(C)A description of the measures that the Secretary plans to take to ensure that	appeals properly
			 before the Board of Veterans' Appeals that would normally be disposed of
			 by decision review officers at such regional office are disposed of in a
			 timely manner during the period in which fewer than three decision review
			 officers are employed at such regional office.4.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the
			 Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the ability of the Board of Veterans' Appeals
			 to conduct hearings and dispose of appeals properly before the Board in a
			 timely manner.(b)ContentsThe report required by subsection (a) shall include the following:(1)Whether the number of members of the Board is sufficient to conduct hearings and dispose of appeals
			 properly before the Board in a timely manner.(2)An assessment of the feasibility and advisability of increasing the number of decision review
			 officers by 10, 15, and 25 percent from the number of review officers
			 employed by the Department on the day before the date of the enactment of
			 this Act.
				
